Montgomery, J.
I concur in the foregoing opinion, so far as it holds that the right of the present relator cannot be affected by the provisions of the act of March 14. As this holding disposes of the case, I do not deem it necessary to set forth my views upon the question of the -constitutionality of the act.
McGrath, O. J., did not sit.
*480The following opinion was filed in the above entitled case on October 1, 1895:
Grant, J.
A brief opinion was filed in this case upon the hearing {ante, 474). The provision of the Constitution empowering the Legislature to enact laws to preserve the purity of elections and the provisions of the statute are sufficiently stated in that opinion. For want of time, a-written opinion upon the constitutional question was then withheld.
If the effect of this act, as is strenuously argued by the learned counsel for the relator, is to “subvert or impede the right to vote," it is clearly unconstitutional. If, on the contrary, it neither subverts nor impedes, but only regulates, that right, it is constitutional. As experience has disclosed corruption, fraud, venality, and assaults upon the purity of the ballot, the legislatures of the several states have enacted laws to prevent them. Few, if any, of these enactments have escaped attack in the courts, and the charge against them has usually been that they are unconstitutional, and infringe upon the sacred and constitutional rights of the citizen. The registry law of this-State was attacked. So, also, were the laws providing for the present system,— the quasi Australian ballot. The effect of these laws has been to render voting more inconvenient, to require greater care on the part of the elector, and sometimes to deprive him of his vote. The elector who has failed, through forgetfulness or other reason, to register on the days provided by the law, must lose his-vote, unless he was sick or absent from the township on business, and without intent to avoid registration. The-elector -may not desire to vote for any man upon the ballot, and in that case he must erase the name of the-objectionable candidate, and write another name, or mark some name for the same office upon another ticket, or *481lose his vote for that office. He may innocently make certain marks prohibited by law, or he may innocently show his ticket, either of which will cause the loss of his vote. These and other similar provisions designed to secure an honest election, and to preserve “this most precious right to those who are entitled to enjoy it,” have been sustained by the courts. The Constitution does not guarantee that each voter shall have the same facilities with every other voter in expressing his will at the ballot-box, or, to apply the rule to the present case, it does not guarantee to each voter the right to express his will by a single mark. The constitutionality of the law is not to be tested by the fact that one voter can cast his ballot by making one mark, while another may be required to make two or more to express his will. When each has been afforded the I opportunity and been provided with reasonable facilities to vote, the Constitution has been complied with. All else is regulation, and lies in the sound discretion of the Legislature, to whom alone such regulation is committed. * Courts cannot hold such provisions unconstitutional because, in their judgment, they are harsh or unwise, or have their origin in partisan purposes. Constitutional laws often have their origin in such purposes, and unconstitutional laws are often based upon pure motives and honest intentions. Courts have nothing to do with the motives of legislators, nor the reasons they may have for passing the law. The polar' star of interpretation to guide them is the language of the Constitution itself, and the sole question always is, does the law destroy or abridge the right?
It is well, perhaps, to refer to some of the decisions of this Court as to the power of the Legislature to pass acts to maintain the purity of elections, which is expressly conferred upon them by Const, art. 7, § 6.
*482In Chateau v. Jacob, 88 Mich. 170, a candidate for alderman claimed the right to have his name appear upon the official ballot as a candidate on the Citizens’ Committee’s Independent Ticket. He had the right to be a candidate, but it was held he had no right to have his mame printed upon the official ballot, because it did not appear that he was selected by any assemblage of electors of his ward, and that anybody could vote for him by writing his name upon the ballot.
In Common Council v. Rush, 82 Mich. 532, it was held that parties might place a county ticket upon the official ballot as the law then stood, and, if they desired to vote for any State ticket, they could erase the county ticket, ■and place their own in its stead. In that case one voter would be put to more trouble in preparing his ballot than another.
In Attorney General v. May, 99 Mich. 538, we said that every presumption is in favor of the constitutionality of the law; citing the authorities.
In Attorney General v. Common Council, 78 Mich. 545, 559, it was said:
“In order to prevent fraud at the ballot-box, it is ■proper and legal that all needful rules and regulations be made to that end; but it is not necessary that such rules and regulations shall be so unreasonable and restrictive as to exclude a large number of legal voters from exercising their franchise. * * * The power pf the Legislature in such cáses is limited to laws regulating the enjoyment of the right, by facilitating its lawful exercise, and by preventing its abuse, The right to vote must not be impaired by the regulation. It must be regulation, not •destruction.”
In Common Council v. Rush, 82 Mich. 532, 537, we held that it was—
“The exclusive province of the Legislature to enact laws providing for the registration of voters, and the time, place, *483■and manner of conducting elections. It may regulate, but •cannot destroy, the enjoyment of the elective franchise. Whether such regulation be reasonable or unreasonable is for the determination of the Legislature, and not for the ■courts, so long as such regulation does not become destruction. * * * When power is conferred upon the Legislature to provide instrumentalities by which certain ■objects are to' be accomplished, the sole right to choose the means accompanies the power, in the absence of any ■constitutional provisions prescribing the means. The finding by this Court that the law impeded, hampered, or restricted the right to vote, and is therefore void, would be a ■clear assumption of, and encroachment upon, legislative power, — a substitution of our judgment for that of the Legislature. It can only be declared void when it destroys the right. Its unconstitutionality can be determined by no ■other rule.”
See, also, Attorney General v. McQuade, 94 Mich. 439.
Other decisions by this and other courts might be cited and quoted from, but the above are sufficient to establish the rule by which courts must be governed in determining the constitutionality of acts,passed by the Legislature for the purity of elections. The rule is thus stated by Juátice ■Cooley:
“All such reasonable regulations of the constitutional right which seem to the legislature important to the pres•ervation of order in elections, to guard against fraud, undue influence, and oppression, and to preserve the purity •of the ballot-box, are not only within the constitutional power of the legislature, but are commendable, and at least some of them absolutely essential,” Cooley, Const. Lim. 602.
See, also, Paine, Elect. § 301.
In the light of this well-established rule, let us examine the official ballot, to ascertain what the voter is required to do in order to cast his vote under this law. When he ■enters the booth with his ballot, he seeks that portion of it representing his political affiliations. We will assume that the law was in force at the election in question; that relator was first nominated by the Free Silver party; that he *484was also the nominee of all the other parties, except the Eepublican; and that he elected to have his name appear upon the ballot on the Free Silver ticket. The ballot, aside from the vignettes and instructions, would be as shown on next page.
The voter, if he belonged to any other party than the Free Silver or Eepublican party, would see at a glance that there was no candidate for Congress upon his ticket, and that there were only two candidates for that office upon the ballot. After having made the cross in the space at the head of his party ticket, if he desired to vote for either of the candidates appearing on the ballot he would then make another cross in the square opposite the name. If he desired to vote for neither of these, but for some other man, he would write the name in the blank space on his party ticket. . Any voter able to read could in a few seconds prepare his ballot. Is this destructive of the elective franchise? Does it destroy the full, free, and intelligent exercise of that precious right which is essential to the perpetuity of our government? To so hold would be absurd, and further argument cannot make it clearer. To what extent is the voter impeded? If he belongs to the Democratic or Prohibition or People's party, and desires to vote for a congressional candidate, he is required to make two crosses or marks instead of one. If he cannot read, he is certainly not impeded, because the parties sworn to assist him in preparing his ballot will readily inform him upon the subject, and mark it according to his wishes. It would be much more difficult to prepare a ballot under the pure Australian system, where each name must be marked. It would be a serious reflection upon the intelligence of the voters of Michigan to hold that they could be deceived by such a ballot or impeded in the right to vote. Especially is this true in view of the means of disseminating intelligence through the newspapers, upon

*485


*486the hustings, by printed posters, and the importunities of' candidates and their friends.
It is, however, said that the voter has the right to suppose that all his party nominees will be on his party ticket. The Constitution neither expressly nor impliedly confers-any such right. If he be possessed of any intelligence-whatever, he cannot fail to see at once the vacant space-upon the ticket, and to know that, if he desires to vote for a Congressman, he must check one of the two candidates, or write a name in the blank space. Both the opportunity and the facility to vote are afforded. If it be-said that the voter who does not examine his ticket may by this means be deprived of his vote for an office, it may also be said with equal certainty that, if another candidate-than the one nominated by the convention is upon it, he-will probably vote for the man who he had no reason to suppose was on his ticket, and for whom he never intended to vote. The ballot prepared under the present law challenges the voter’s attention by the vacant space-upon his party ticket to the fact that, if he desires to-vote for a candidate for that office, he must seek his name-upon other tickets,, or write a name upon his own ticket.
It is apparent that this law will tend to secure a more-intelligent vote than if the name of the candidate were upon all four tickets. It is alleged in the answer that the convention of one of the political parties did not expressly authorize its committee to fill any vacancy, and that its congressional candidate withdrew, and such committee placed the name of the relator upon its ticket. It-is alleged by the respondents that corrupt bargains have ! been made, between unscrupulous managers of different- j political parties, by which one candidate has been bought-f off and another substituted, and that new political parties' have been organized by unscrupulous men for the sole! *487purpose of bargain and sale, and that the purpose of this law is to prevent these corrupt deals between corrupt politicians. No fraud is charged in the present case, but it ¡ affords an illustration of the opportunities for such trades,, which every good citizen condemns, and which should, if if possible, be prevented by law.
It is also insisted that the candidate has the constitutional right to have his name appear upon the ticket of' every party which indorses him. It gives every candidate-the right to have his name appear upon the ticket once.. Naturally, it belongs in the column of that party withi which he is openly affiliated; but if he chooses to have his,; name attached to the ticket of some other party, and that, party does not object, he possesses that right. But I know of no reason or authority for saying that any candidate-, possesses the constitutional and inalienable right to have-his name appear more than once upon the official' ballot containing the tickets of' two or more political; parties. The Australian ballot contemplates that his name-shall be there but once. It follows then that every voter-has a reasonable opportunity to vote for him. This is the ■ sole constitutional right guaranteed him. He has no occasion to find fault so long as he is permitted to have his; name upon the ballot upon such ticket as he chooses, with the constitutional right following of an opportunity given to every voter to vote for him, which he can do by simply making two crosses instead of one.
The law is general, and aims at no political party. One-1'| party may be affected at one election, and another at another, or all parties may be affected at one election, some-in one locality and others in another. It does not prevent. M coalition between different political parties, which is often very if commendable and patriotic. It does not deprive the mem- j bers of those political parties of the means to put their|
*488' coalition into effect by their votes, bnt furnishes all reasonable facilities for so doing. It only requires some degree of intelligence and care on the part of the voters. We hold the law to be constitutional.
Long and Hooker, JJ., concurred with Grant, J. McGrath, C. J., did not sit.